United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4275
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of South Dakota.
                                          *
Ken Youngman,                             *     [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 11, 2000

                                    Filed: May 18, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

       Ken Youngman appeals his convictions for assault resulting in serious bodily
injury and assault with a dangerous weapon. Youngman raises several contentions
related to the admissibility of certain evidence offered by the government and to the
denial of his motion for a mistrial based on prosecutorial misconduct. Because
Youngman's appeal involves the straightforward application of settled principles of law,

      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, sitting by designation.
we conclude that a discussion of the issues by the panel will serve no useful purpose.
We have carefully considered Youngman's arguments and find them to be without
merit. We thus affirm Youngman's convictions. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-